DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/22 has been entered.
 
Allowable Subject Matter
Claims 1, 4-6, 8, 10, 11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Tateno et al. (US 2009/0128719, “Tateno”) in view of Perkins et al. (US 2009/0041971, “Perkins”) and further in view of Nakagawa (US 2004/0141122, “Nakagawa”), do not disclose or suggest: An optical element, comprising a transparent substrate; and a polarizer on one side of the transparent substrate, and comprising a phase difference compensation element on a side of the transparent substrate opposite from the polarizer, wherein the polarizer comprises a wire grid structure, and comprises a grid-shaped convex portion that is arranged on the transparent substrate at a pitch shorter than a wavelength of light in a used bandwidth, the grid-shaped convex portion extending in a predetermined direction, and wherein the grid-shaped convex portion comprises a linear metal layer, a first dielectric layer, and an absorption layer, in that order starting on the transparent substrate side, and at a whole of the surface of the grid-shaped convex portion is covered by a second dielectric layer, wherein the phase difference compensation element comprises a matching layer having a phase difference and an optically anisotropic layer, in that order starting on the transparent substrate side, wherein the matching layer having a phase difference is a dielectric film laminated body formed of dielectrics of two or more types having different refractive indices, and wherein the optically anisotropic layer includes a plurality of birefringent films whereon inorganic material is deposited.	The closest prior art of record, Tateno teaches an optical element comprising a substrate (a transparent glass substrate, layers 92 or 94, [0212], see Figs. 2B and 3), a polarizing film on one side of the substrate (Fig. 3, polarizer 15b, layer 151, [0225]), and a compensation film (or retardation film) on a side of the substrate that is opposite the polarizing film (see Fig. 3, compensation films 15a, 15e, [0198], and e.g., [0015]). Tateno fails to specifically teach that its polarizer is a wire grid type polarizer. In the same field of endeavor of polarizer for use in liquid crystal display devices ([0006], [0057]), Perkins teaches a wire grid type polarizer wherein convex portions of materials are deposited on a substrate material (see Fig. 1a, [0025]) and wherein the relief structures may have a pitch that is less than the wavelength of light ([0027]). Tateno fails to specifically teach the inclusion of an additional optical film that includes a multilayer film having multiple laminated dielectric films having different refractive indexes. While Nakagawa teaches a retardation film wherein the film that may be made by depositing a multilayer dielectric film wherein the refractive indexes of the individual layers are different ([0031], [0033], [0034], Fig. 2), the prior art fails to teach the claimed phase difference and optically anisotropic layers in combination with the remaining claimed features. 	The prior art, when taken as a whole, fails to teach the presently claimed combination of features in a way that would have made their combination obvious to the person of ordinary skill in the art at the time of filing. While the prior art teaches various individual components that are presently claimed, Applicant persuasively argues that the specific combination of elements of the optical element as claimed would not have been obvious at the time of filing in view of the available prior art at the time of filing. For example, the prior art fails to teach the inclusion of a phase difference matching layer and an additional anisotropic layer in that order from the transparent substrate side and wherein the matching layer is formed of two or more dielectric layers having different refractive indices and wherein the anisotropic layer includes a plurality of birefringent films whereon inorganic material is deposited (please see Remarks of 6/22/22, pp. 7-14). While some of these features are taught in the prior art as individual structures, there is not a teaching in the prior art that would have made their combination (and their combination in the specific way claimed) obvious at the time of filing. Therefore, one of ordinary skill in the art at the time of the invention would not have found the claimed optical element obvious in view of the available prior art.	The combination of elements as set forth in the independent claim 1 and dependent claims 4-6, 8, 10, 11, and 13-20 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782